Case 8:18-cr-00479-JDW-JSS Document 7 Filed 04/19/19 Page 1 of 5 PageID 14




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


 UNITED STATES OF AMERICA

 v.                                            CASE No. 8:18-cr-479-T-27JSS

 SKYLER MCMILLION

  PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

        The United States of America, by Maria Chapa Lopez, United States

 Attorney for the Middle District of Florida, states to the Court as follows:

        1.     An Indictment is pending in this Court against Skyler McMillion

 in the above styled case, and it is set for an initial appearance as to said

 defendant at Tampa, Florida, on May 6, 2019 at 2:00 p.m.

        2.     The defendant is now confined in the Reception and Medical

 Center (Male) 7765 S CR 231, Lake Butler, Florida 32054-0628.

        3.     It is necessary to have said defendant before this Court for an

 initial appearance as aforesaid.

        WHEREFORE, this petitioner prays that this Honorable Court issue a

 Writ of Habeas Corpus Ad Prosequendum, directing any United States

 Marshal to proceed to the aforesaid penal institution and there take into

 custody the body of the said defendant and have him before this Court at the

 time and place above specified for an initial appearance, and upon completion
Case 8:18-cr-00479-JDW-JSS Document 7 Filed 04/19/19 Page 2 of 5 PageID 15




 of proceedings in this case to return the said defendant to the custody of the

 Warden, of the Reception and Medical Center (Male) 7765 S CR 231, Lake

 Butler, Florida 32054-0628 and also directing the said Warden, of the

 Reception and Medical Center (Male), to deliver the said defendant into the

 custody of any United States Marshal for the aforesaid purpose.

       Date: April 19, 2019.

                                         Respectfully submitted,

                                         MARIA CHAPA LOPEZ
                                         United States Attorney



                                  By:    /s/ Christopher F. Murray
                                         Christopher F. Murray
                                         Assistant United States Attorney
                                         United States Attorney No. 095
                                         400 North Tampa Street, Suite 3200
                                         Tampa, Florida 33602
                                         Telephone: (813) 274-6000
                                         Facsimile:     (813) 274-6220
                                         E-mail: christopher.murray@usdoj.gov




                                         2
Case 8:18-cr-00479-JDW-JSS Document 7 Filed 04/19/19 Page 3 of 5 PageID 16




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION



 UNITED STATES OF AMERICA

 v.                                           CASE No. 8:18-cr-479-T-27JSS

 SKYLER MCMILLION


           WRIT OF HABEAS CORPUS AD PROSEQUENDUM

 TO:   ANY UNITED STATES MARSHAL; and

       Warden, of the Reception and Medical Center (Male)

       It appearing from the petition of the United States of America that the

 defendant in the above case, SKYLER MCMILLION, is confined in

 Reception and Medical Center (Male) 7765 S CR 231, Lake Butler, Florida

 32054-0628, and that this case is set for an initial appearance as to said

 defendant on May 6, 2019, at 2:00 p.m., and that it is necessary for the said

 defendant to be before this Court for said proceeding:

       NOW, THEREFORE, this is to command you, any United States

 Marshal, that you have the body of the said SKYLER MCMILLION now

 detained in custody as aforesaid, under safe and secure conduct, before this

 Court on May 6, 2019, at Tampa, Florida, by or before 2:00 p.m., for an initial

 appearance on criminal charges pending against him in this cause.
Case 8:18-cr-00479-JDW-JSS Document 7 Filed 04/19/19 Page 4 of 5 PageID 17




         And this is to command you, Warden, of the Reception and Medical

 Center (Male), to deliver into custody of any United States Marshal, upon

 production to you of a certified copy of this writ, the body of the said

 defendant for safe and secure conduct to this District for the purpose aforesaid.

         FURTHERMORE, this is to command you, any United States

 Marshal, that upon completion of all further proceedings in this case that you

 return SKYLER MCMILLION with all convenient speed, under safe and

 secure conduct to the custody of the Warden, of the Reception and Medical

 Center (Male).

         DONE and ORDERED at Tampa, Florida, this              day of April,

 2019.



                                             JULIE S. SNEED
                                             United States Magistrate Judge




                                         2
Case 8:18-cr-00479-JDW-JSS Document 7 Filed 04/19/19 Page 5 of 5 PageID 18




              AUSA REQUEST/WRIT OF HABEAS CORPUS

 To:          William B. Berger, Sr.
              United States Marshal

 From:        Christopher F. Murray
              Assistant United States Attorney

 Subject:     AUSA Request/Writ of Habeas Corpus

 The following information is submitted in order to expedite the execution of
 the attached AUSA Request/Writ of Habeas Corpus, to assist in the proper
 identification of defendant and/or witness, and to aid in the safety of
 transportation.

 Name:        SKLYER MCMILLION

 DOB or Age: 03/30/1985          Race: W         Sex: M

 Booking No: R37169

 Federal/State Charges: State

 Institution's Phone No.: (386) 496-6000

 Other Special Handling, Medical, or Separatee Information: None.


 It is acknowledged that ten working days are needed to process the Writ of
 Habeas Corpus within the Middle District of Florida, and fifteen working days
 are required when the Writs are from out of the Middle District boundaries.

                THIS FORM IS TO REMAIN ATTACHED
              TO THE AUSA REQUEST OR COPY OF WRIT
